             Case 2:20-cv-03329 Document 1 Filed 12/04/20 Page 1 of 9




                            UNITED STATES DISTRICT COURT

                            EASTERN DISTRICT OF LOUISIANA

CHIRAG PATEL, M.D.          *                                 CIVIL ACTION NO. ___________
                            *
VERSUS                      *                                 SECTION “__________”
                            *
MARRIOTT CORPORATION,       *                                 MAGISTRATE _______________
GUMBO ALLEY, LLC,           *
SUNSTONE HOTEL INVESTORS,   *
STAFF PRO, LLC,             *
JANE DOE, &                 *
JOHN DOE                    *
*****************************

                                    NOTICE OF REMOVAL

TO     :       The Honorable Judges of the
               United States District Court
               for the Eastern District of Louisiana

               Ron A. Austin, Esq.
               Scott T. Winstead, Esq.
               Ron Austin Law, LLC
               400 Manhattan Boulevard
               Harvey, LA 70058

       Defendants, Gumbo Alley, LLC (hereinafter “Gumbo Alley”), Marriott International, Inc.

(hereinafter “Marriott International”) and Olivier Lau, incorrectly and improperly named and

joined in this litigation and the undersigned counsel has notified plaintiff’s counsel of this,

respectfully submit and consent in this Notice of Removal in the above captioned action to remove

this civil action, currently pending in Civil District Court for the Parish of Orleans, to this Court.

This Notice of Removal is filed pursuant to 28 U.S.C. §§ 1332, 1441, and 1446. In support of

removal, this Defendant represents the following:




                                                  1
             Case 2:20-cv-03329 Document 1 Filed 12/04/20 Page 2 of 9




                                        INTRODUCTION

                                                  1.

       On September 16, 2020, the plaintiff, Chirag Patel, M.D. (“Plaintiff”), filed the attached

Petition for Damages entitled, “Chirag Patel, M.D. vs. Marriott Corporation, Gumbo Alley, LLC,

Sunstone Hotel Investors, Staff Pro, LLC, Jane Doe and John Doe” and bearing docket number

2020-07737, Division “F,” Section “07” on the docket of the Civil District Court for the Parish of

Orleans, State of Louisiana (“Petition”). On November 20, 2020, the Plaintiff amended his Petition

for Damages to add Olivier Lau as a defendant in the above-entitled and numbered lawsuit,

asserting that he was the general manager of the JW Marriott Hotel in New Orleans on the date in

question in this litigation. As required by 28 U.S.C. § 1446(a), copies of all executed process,

pleadings, and signed orders are attached hereto, in globo, as Exhibit “A”.

                                                  2.

       As set forth in the Petition, this lawsuit arises out of an October 22, 2019 incident wherein

the Plaintiff alleges that he slipped and fell at the JW Marriott Hotel, located at 614 Canal St., New

Orleans, Louisiana 70130 (the “Incident”). The Plaintiff claims to have suffered personal injury

as a result of the Incident and claims damages therefrom.

                                 DIVERSITY JURISDICTION

                                                  3.

       This Court has original jurisdiction over this action under 28 U.S.C. § 1332(a). Therefore,

the case may be removed to this Court pursuant to 28 U.S.C. § 1441(b).

                                                  4.

       Plaintiff, Chirag Patel, M.D., is a citizen and resident of New Jersey.




                                                  2
                Case 2:20-cv-03329 Document 1 Filed 12/04/20 Page 3 of 9




                                                          5.

         Plaintiff named Gumbo Alley, L.L.C. (“Gumbo Alley”) as a defendant in this action. See

Petition at ¶ I(a) of Exhibit “A”. Gumbo Alley is a limited liability company domiciled in the state

of Delaware and its principal place of business is in the state of California. It is a wholly owned

subsidiary of Sunstone Hotel Partnership, LLC (“Sunstone”). Sunstone is a limited liability

company which is domiciled in the state of Delaware with its principal place of business in

California. 1

                                                          6.

         Plaintiff named Marriott International, Inc. as a defendant in this action. See Petition at ¶

I(b). Marriott International is a foreign corporation that is incorporated under the laws of Delaware

with its principal place of business in Maryland. Thus, named defendant Marriott International is

a citizen of Delaware and Maryland.2

                                                          7.

         Plaintiff named Staff Pro, LLC (“Staff Pro”) as a defendant in this action. See Petition at

¶ I(c). Upon information and belief, Staff Pro is a limited liability company which is domiciled in

the state of Mississippi and has it principal place of business in the state of Mississippi. Its officer

is Reginald Walker, who is believed to be a citizen of Mississippi. It has not been served in this

litigation as the service was attempted on Noe Sandate who informed the deputy from the Orleans

Parish Sheriff’s Department that he no longer works for Staff Pro, L.L.C. Therefore, Defendants



1
  Sunstone Hotel Investors, Inc. was identified in the caption of the Petition; however, it was not named as a defendant
in the body of the Petition. Because it was not named as a defendant in the Petition for Damages or the First Amended
and Supplemental Petition for Damages, it has no substantive impact on diversity or removal.
2
  “Marriott Corporation” was identified in the caption of the Petition; however, the Plaintiff named “Marriott
International, Inc.” in the body of the Petition. Marriott Corporation is a now-defunct entity that was succeeded by
Marriott International inter alia. Accordingly, we will assume Plaintiff intends to name Marriott International, Inc.,
and not Marriott Corporation, as a defendant in this action.

                                                           3
             Case 2:20-cv-03329 Document 1 Filed 12/04/20 Page 4 of 9




respectfully submit that its consent for removal is not necessary until it is served, pursuant to Rule

of the Federal Rules of Civil Procedure.

                                                  8.

        Upon information and belief, named defendants “Jane Doe” and “John Doe” are fictitious

parties. See Petition at ¶¶ I(d),(e). They have neither been named or served and their alleged

citizenship cannot be used to defeat diversity of citizenship jurisdiction in this court pursuant to

28 U.S.C.§ 1441 (b) (1).

                                                  9.

        Upon information and belief, defendant, Olivier Lau, was added as an alleged defendant in

the Plaintiff’s Amended Petition of November 20, 2020, is a Louisiana resident, but defendant

respectfully submit that he was improperly, or, possibly, fraudulently, joined as a defendant in this

matter because he was not the general manager of the JW Marriott Hotel in New Orleans, LA on

or about October 22, 2019. Therefore, his citizenship has no bearing on diversity of citizenship

because he owed no duty, personal or otherwise, to the Plaintiff and should be dismissed from the

lawsuit.

                                                 10.

        In sum, Plaintiff is a resident and citizen of New Jersey. All named defendants are citizens

of Delaware, Maryland, California, and/or Mississippi. Accordingly, complete diversity exists in

this case.

                                AMOUNT IN CONTROVERSY

                                                 11.

        Louisiana state law, Code of Civil Procedure Article 893, does not permit the plaintiff to

state a specific sum of damages in the petition. However, in his Petition, Plaintiff has pled that he



                                                  4
               Case 2:20-cv-03329 Document 1 Filed 12/04/20 Page 5 of 9




suffered a “significant personal injury” due to the Incident. See Petition at ¶ V. Plaintiff further

asserts that he allegedly suffered the following damages: past, present, and future medical

damages; past present, and future mental pain and suffering; loss of enjoyment of life; loss of

earning capacity; physical disability, disfigurement, and scarring; past, present and future medical

expenses; lost wages; and any other damages arising out of the actions or inactions complained of

in this petition which may be proven at trial and are available under the law of Louisiana. Further,

prior to filing suit, the Plaintiff submitted medical records indicating that he underwent surgery to

repair muscle and ligament tears in his right shoulder. Although these Defendants specifically

deny any such claims, these alleged damages submitted herein in arguendo establishes that the

amount in controversy in this case exceeds $75,000.00.3

                                          REMOVAL IS TIMELY

                                                        12.

        Service was perfected upon Defendant Marriott International on November 4, 2020.

Service was attempted upon Defendant Staff Pro on October 23, 2020; however, the individual

upon whom service was attempted no longer worked for the company. Upon information and

belief, service has not been perfected upon Defendant Gumbo Alley as of the time of this filing.

The plaintiff did not request service upon Defendants Jane Doe or John Doe. Service of the First

Amended and Supplemental Petition for Damages to add defendant, Olivier Lau, has not been

made on Mr. Lau.




3
 Defendants respectfully submit that a letter, dated November 20, 2020, was sent to the Plaintiff’s attorney, Scott
Winstead, Esq., via e-mail and U.S. Mail, requesting him to stipulate that the amount in controversy does not exceed
$75,000.00. See a copy of the letter, attached here as Exhibit “B”. As of the date of this Notice of Removal, the
Plaintiff’s attorney has not stipulated that the amount in controversy does not exceed $75,000.00, indicating that
Plaintiff’s attorney assumes the amount in controversy exceeds $75,000.00.

                                                         5
             Case 2:20-cv-03329 Document 1 Filed 12/04/20 Page 6 of 9




                                                13.

       Defendant files this notice of removal within thirty (30) days of service of the later-served

defendant, making removal timely under 28 U.S.C. § 1446(b)(2)(C).

                                    REMOVAL IS PROPER

                                                14.

       There is complete diversity between the plaintiff, Chirag Patel, M.D., and the defendants,

Gumbo Alley, L.L.C., Marriott International, Inc., Staff Pro, LLC, and Olivier Lau. There is more

than $75,000.00 in controversy. Moreover, the joinder of defendant, Olivier Lau, a Louisiana

resident, does not affect removal of this matter under 28 U.S.C. § 1441 (b) (2) because his joinder

is improper and, possibly, fraudulent, as he was not the general manager of the JW Marriott Hotel

in New Orleans on October 22, 2019, and therefore, did not have custody, control and/or garde of

the JW Marriott Hotel or any duty to the Plaintiff, personal or otherwise, as alleged in the First

Amended and Supplemental Petition for Damages. Accordingly, this action is one over which this

court has original jurisdiction under the provisions of 28 U.S.C. § 1332(a)-(c) and removal is

proper pursuant to 28 U.S.C. § 1441.

                  NOTICE TO STATE COURT AND OPPOSING PARTY

                                                15.

       Promptly upon the filing of this Notice of Removal, this Defendant shall file a Notice of

Filing Notice of Removal with the Clerk of Court for Civil District Court for the Parish of Orleans,

State of Louisiana, and serve a copy thereof on Plaintiff through his counsel. A copy of

Defendants’ Notice of Filing Notice of Removal is attached hereto and incorporated herein for all

purposes as Exhibit " C ”.



                                                 6
              Case 2:20-cv-03329 Document 1 Filed 12/04/20 Page 7 of 9




                     CONSENT OF ALL DEFENDANTS TO REMOVAL

                                                 16.

       Defendants, Gumbo Alley, LLC,           Marriott International, Inc. and Olivier Lau, are

represented by the undersigned attorneys, all of whom consent to this removal. Defendants, Staff

Pro, LLC, Jane Doe and John Doe, not been served, and, consequently, their consent to the removal

is not necessary until they are served and/or named and served with the Petition for Damages in

accordance with 28 U.S.C. § 1446 (b)(2)(A). Pursuant to the provisions set forth in 28 U.S.C. §

1446, Defendants, Gumbo Alley, LLC, Marriott International, Inc., and Olivier Lau, remove this

action for trial from the Civil District Court for the Parish of Orleans, State of Louisiana to this

Honorable Court, on this 4th day of December, 2020.

                                          CONCLUSION

       This Defendants, Gumbo Alley, LLC, Marriott International, Inc. and Olivier Lau,

respectfully request that this Court exercise its jurisdiction over this action, and enter such further

orders and grant such further relief as may be necessary to secure removal herein and to prevent

further proceedings in the Civil District Court for the Parish of Orleans, State of Louisiana.

       WHEREFORE, Defendants, Gumbo Alley, LLC, Marriott International, Inc., and Olivier

Lau, pray that the legal action captioned “Chirag Patel, M.D. vs. Marriott Corporation, Gumbo

Alley, LLC, Sunstone Hotel Investors, Staff Pro, LLC, Jane Doe and John Doe”, No. 2020-07737,

Division “F”, Section “7”, in the Civil District Court for the Parish of Orleans, State of Louisiana,

be removed to the United States District Court for the Eastern District of Louisiana.



(Attorney’s signature is on the next page.)




                                                  7
Case 2:20-cv-03329 Document 1 Filed 12/04/20 Page 8 of 9




                         Respectfully submitted,
                         OSTENDORF TATE BARNETT, LLP
                         /s/John G. Alsobrook
                         LANCE S. OSTENDORF, LA Bar (#10271)
                         lanceostendorf@otbtlaw.com.com
                         JOHN G. ALSOBROOK, LA Bar (#20080)
                         johnalsobrook@otbtlaw.com
                         JOSEPH F. SCHREMPP, LA Bar (#38396)
                         650 Poydras St., Suite 1460
                         New Orleans, LA 70130
                         Telephone: (504) 324-2244
                         Facsimile: (504) 208-3447
                         COUNSEL FOR DEFENDANTS,
                         GUMBO ALLEY, LLC, MARRIOTT
                         INTERNATIONAL, INC., AND




                           8
             Case 2:20-cv-03329 Document 1 Filed 12/04/20 Page 9 of 9




                                CERTIFICATE OF SERVICE


       I hereby certified that on the 4th day of December, 2020, I electronically filed the foregoing

with the Clerk of Court by using the CM/ECF system which will send a notice of electronic filing

to all counsel involved. I further certify that I mailed the foregoing document and the notice of

electronic filing by first-class mail to the non-CM/ECF participants.



               Ron A. Austin, Esq.
               Scott T. Winstead, Esq.
               Ron Austin Law, LCC
               400 Manhattan Blvd.
               Harvey, LA 70058
               raustin@Ronaustinlaw.com
               swinstead@Ronaustinlaw.com




                                              /s/John G. Alsobrook
                                                           John G. Alsobrook




                                                 9
